Per Curiam:

The motions for leave to proceed in forma pauperis and to add to the record the order of the District Court for the Western District of Michigan, dated April 7, 1944, are granted. The petition for writ of certiorari is also granted. In view of the new issues raised by the order of April 7, 1944, and with the consent of the Solicitor General, the judgments of the Circuit Court of Appeals and of the District Court are vacated, and the cause is remanded to the District Court, with leave to each party to present further evidence upon the material issues of the case. Bernard C. McGuire, pro se. Solicitor General Fahy, Assistant Attorney General Tom C. Clark, and Messrs. Robert S. Erdahl and W. Marvin Smith for respondent.